Terminal Disclaimer
The terminal disclaimer filed on 11/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11,001,035 and any patent granted on Application Numbers 16/861,855, 16/215,020, and 17/320,211 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments on pages 6-8 in the remarks dated 11/5/2021 regarding undue experimentation is primarily persuasive. The Examiner, however, notes that regarding the undue experimentation argument Hanks discloses “Both layers 42, 44 are preferably anhydride modified polyolefin adhesives composed of anhydride modified polyethylene or ethylene vinyl acetate. Examples of preferred adhesives are presently marketed under the trademark BYNEL.” [0036] Therefore, the list of 71 different grades of adhesive under the BYNEL brand including EA, EAA, EVA, HDPE, LLDPE, LDPE, VLDPE, and PP as potential adhesive material for Hank’s adhesive layers is incorrect. When a search is limited to “BYNEL” and “anhydride” on the Dow Chemical website, a list of 49 different grades is presented (see “Dow BYNEL”, non-patent literature of record). Of these 49 grades listed, only 32 grades fall into the categories of anhydride-modified polyethylene or EVA and there are only four different resin types within these categories: LLDPE, LDPE, HDPE, and EVA. Of these 32 different grades, 4 are LDPE and 2 are HDPE. However, the number of permutations with 32 different grades in two 32C2 or 992. Therefore, Applicant’s argument regarding undue experimentation is still persuasive.
The Examiner further notes that Applicant’s argument on page 8 of the remarks dated 11/5/2021 regarding Hanks teaching away from using a polyethylene based adhesive resin for bonding to the core layer is not persuasive since “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” See MPEP 2123, II.
Independent claim 1 recites: “A sandwich panel comprising a core layer of non-woven fiber structure having a polyester-based fiber and a binder, the binder being a non-hygroscopic copolymer resin, and the core layer having an apparent density of 0.5 g/cm3 to 0.8 g/cm3; a skin layer laminated on at least one surface of the core layer; and an adhesive layer for bonding the core layer and the skin layer, the adhesive layer comprising a first adhesive layer comprising high density polyethylene (HDPE) and a second adhesive layer comprising low density polyethylene (LDPE), wherein the core layer is bonded to the first adhesive layer, and the skin layer is bonded to the second adhesive layer.”
The closest prior art is Fisher et al (USPGPUB 2008/0248278) in view of Yamamoto (USPGPUB 2008/0299367) as evidenced by “Water Absorption 24 Hour – (ASTM D570) Test of Plastics”, non-patent literature of record.
Fisher discloses porous fiber-reinforced thermoplastic polymer composite sheets that are free of halogen containing flame and smoke emission retardants and comprise poly(arylene ether) resin [0001]. The porous core layer comprises discontinuous fibers 

    PNG
    media_image1.png
    244
    577
    media_image1.png
    Greyscale

The skins can be bonded to the core layer using adhesives (A sandwich panel comprising a core layer of non-woven fiber structure having a fiber and a binder) (the core layer having an apparent density of 0.5 g/cm3 to 0.8 g/cm3) (an adhesive layer for bonding the core layer and the skin layer) [0094]. Synthetic fibers can be used for the porous core layer and combinations of different types of fibers can also be used [0014]. The thermoplastic materials used in making the core layer can be in the form of short fibers which can enhance the cohesion of the web structure during manufacture [0017]. The thermoplastic material of the porous core layer can comprise a poly(arylene ether) in an amount of 20 to 100 wt% with respect to the total weight of the thermoplastic material [0018] [0029]. Fisher further discloses that the poly(arylene) ether can be a copolymer and can include polyphenylene ether comprising 2,6-dimethyl-1,4,-phenylene 
Fisher is silent with regard to using a polyester-based fiber for the discontinuous fibers. Fisher is silent with regard to the claimed bilayer adhesive configuration.
Yamamoto discloses an automotive inner ceiling material made of a nonwoven fabric [0001]. Especially, the invention relates to an automotive inner ceiling material being high in bending strength and small in thermal deformation [0001]. The nonwoven fabric is a mixture of main fibers made of polyester and sheath-core type conjugate fibers which comprise a heat fusible sheath component made of copolymerized polyester and a non-heat fusible core component made of polyester [0007]. The sheaths of the conjugate fibers bind the fibers when solidified after melting [0013]. 
Fisher is analogous because it discloses a sandwich composite structure with a fibrous, nonwoven core.
Yamamoto is analogous because it discloses lightweight and mechanically strong nonwoven panels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yamamoto’s mixture of fibers as Fisher’s fibers and/or as a component of the thermoplastic material for the core (a core layer of non-woven fiber structure having a polyester-based fiber).  One of ordinary skill in the art would have been motivated to use Yamamoto’s fibers as Fisher’s fibers and/or as a component of the thermoplastic material for the core because this would enhance the cohesion of the web structure as desired by Fisher and as disclosed by Yamamoto. Fisher discloses that bonding is effected by using the thermal characteristics of the plastic materials within the web structure and the web structure is heated sufficiently to cause the thermoplastic material to fuse at its surfaces to adjacent particles and fibers [0017].
Fisher in view of Yamamoto fails to disclose the claimed bilayer adhesive configuration.
Claims 2, 4-14, 16-18, and 27-29 are allowed as depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781